339 F.2d 446
Mannie Mayo BRAGG, Appellant,v.UNITED STATES of America, Appellee.
No. 7694.
United States Court of Appeals Tenth Circuit.
December 11, 1964.

Sid White, Oklahoma City, Okl., for appellant.
John E. Green, Asst. U. S. Atty. (B. Andrew Potter, U. S. Atty., with him on the brief), for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This appeal is taken from a judgment of conviction entered in the Western District of Oklahoma upon an indictment charging defendant and others with conspiring to violate and various specific violations of the Internal Revenue Act pertaining to trafficking in distilled spirits. 18 U.S.C. § 371; 26 U.S.C. § 5601(a) (1), (4), and (7); 26 U.S.C. § 5686(a). Trial was to the court and the defendant was represented by retained counsel both in the court below and in this court.


2
Our review of the record clearly indicates that the claims of defendant that the evidence is insufficient to support conviction and that the trial court erroneously credited the testimony of the witness Irene Tyson are without merit. The named witness, although of dull mentality, was examined by the trial court with care and adjudged entirely competent to testify as to matters and events which she saw, remembered and could describe. Her testimony, combined and consistent with independent evidence, was entirely sufficient to dictate a finding of guilty.


3
The judgment is affirmed.